Exhibit 10.4 Amendment NO. 1 dated as of April 11, 2017 (this “Amendment”), to the ABL Credit Agreement dated as of April29, 2016 (the “Credit Agreement”), among QUORUM HEALTH CORPORATION, a Delaware corporation (the “Borrower”), the lenders party thereto (the “Lenders”) and UBS AG, STAMFORD BRANCH, as administrative agent (in such capacity, the “Administrative Agent”) and as collateral agent for the Lenders. PRELIMINARY STATEMENT A.Pursuant to the Credit Agreement, the Lenders have extended, and have agreed to extend, credit to the Borrower.
